AMENDMENT TO
WARRANT TO PURCHASE COMMON STOCK
This Amendment to Warrant to Purchase Common Stock (this “Amendment”), dated as
of July 17, 2017, to the Warrant to Purchase Common Stock, made as of July 21,
2014 (the “Warrant”), is entered into by and between Iradimed Corporation, a
Delaware corporation (the “Company”) and Roth Capital Partners, LLC, the
registered holder of the Warrant (the “Holder”). Capitalized terms not defined
herein shall have the meaning ascribed to such terms in the Warrant.
WHEREAS, the Company and the Holder have agreed to extend the Expiration Date of
the Warrant in exchange for an increase in its Exercise Price; and
WHEREAS, Section 9 of the Warrant provides that the provisions of the Warrant
may be amended by consent or agreement executed by the Holder.
NOW, THEREFORE,. in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant as set forth herein.

1.
Exercise Price. Section l(b) of the Warrant is hereby amended and restated in
its entirety entirety as follows:

Exercise Price. For purposes of this Warrant, ‘‘Exercise Price” means $10.05,
subject to adjustment as provided herein.

2.
Expiration Date. Section l5(g) of the Warrant is hereby amended and restated in
its entirety as follows:

“Expiration Date” means July 17, 2019.

3.
Miscellaneous. Except as amended herein, the Warrant shall remain in full force
and effect. This Amendment may be executed in any number of facsimile
counterparts, each of which shall be an original, but which together constitute
one and the same instrument. This Amendment may be executed and delivered by
facsimile.



 
[Signature Page to Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Warrant
to Purchase Common Stock as of the date first written above.
 
 
 
IRADIMED CORPORATION
 
 
 
 
 
 
 
By: 
/s/ Roger Susi
 
 
Name: Roger Susi
Title:   Chief Executive Officer and President

 
 
 
ROTH CAPITAL PARTNERS, LLC
 
 
 
 
 
 
 
By: 
/s/ Theodore D Roth
 
 
Name: Theodore D Roth
Title:   President

 